DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Remarks 

Receipt of Applicant’s Amendment file on 11/23/2021 is acknowledged. The amendment includes claims 1, and 11 are amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 1, 6-7, 11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Betawadkar-Norwood et al. (U.S. Pub. No. 2009/0234799 A1) in view of Zuzarte et al. (U.S. Patent No. 7,593,931 B2).
Regarding claim 1, Betawadkar-Norwood teaches a method comprising: 

providing a premise computing platform coupled to the plurality of database computing platforms (paragraph [0020]-[0021], fig. 2 illustrates the federal server coupled with plurality database computing platforms such as Oracle and DB2Z, noted, the federal server is interpreted as the premise computing platform); 
receiving, by a unified access layer executing on the premise computing platform, one or more first queries (a federated query is received at a federated database server, paragraph [0004], line 4-5); 
executing, by the unified access layer, one or more first queries with respect to one or more first tables stored on the plurality of database computing platforms referenced by the one or more first queries (Fig. 2, paragraph [0020], the federal server execute a subquery on the Oracle source server for obtaining the sales information for Brussels).
Betawadkar-Norwood does not explicitly disclose: for each first table of the one or more first tables: 
retrieving, by the premise computing platform, catalog data of a database including the each first table from a first database computing platform of the plurality of database computing platforms storing the each first table; the catalog data of the database referencing a second table that is not referenced by the one or more first queries; performing, by the premise computing platform, an action to preemptively improve availability of the second table stored on the first 
Zuzarte teaches: for each first table of the one or more first tables: 
retrieving, by the premise computing platform, catalog data of a database including the each first table from a first database computing platform of the plurality of database computing platforms storing the each first table (col. 6, line 18-28, retrieving frequency statistic from a catalog table corresponding to distinct values within one or more join columns of the fact table), the catalog data of the database referencing a second table that is not referenced by the one or more first queries (col. 6, line 18-28, retrieving frequency statistic from a catalog table corresponding to distinct values within one or more join columns of the fact table, noted, the catalog table is not referenced by the query expression involved dimension table, query expression referencing dimension table is interpreted as the one or more first queries); and
performing, by the premise computing platform, an action to preemptively improve availability of the second table stored on the first database computing platform and referenced in the catalog data prior to receiving a second query referencing the second table (col. 6, line 18-63, retrieving frequency statistic from a catalog table corresponding to distinct values within one or more join columns of the fact table; generating a frequency statistic table comprising frequency statistics retrieved from the catalog table for estimating statistic on resultant join between the fact table and the dimension table without full scan of the fact table, noted, avoiding full scan of fact table by access to the catalog table, which read on performing, by the premise computing platform, an action to preemptively improve availability of the second table stored on the first database computing platform and referenced in the catalog data prior to receiving a second query referencing the second table as claimed).

Motivation to do so would be to include for each first table of the one or more first tables: retrieving, by the premise computing platform, catalog data of a database including the each first table from a first database computing platform of the plurality of database computing platforms storing the each first table; the catalog data of the database referencing a second table that is not referenced by the one or more first queries; performing, by the premise computing platform, an action to preemptively improve availability of the second table stored on the first database computing platform and referenced in the catalog data prior to receiving a second query referencing the second table to address a need for fast computation of the statistics facilities minimizing the cost of executing the query (Zuzarte, col. 2, line 7-8).
Regarding claim 6, Betawadkar-Norwood as modified by Zuzarte teach all claimed limitations as set forth in rejection of claim 1, further teach wherein retrieving the catalog data comprises retrieving metadata for the second table (Betawadkar-Norwood teaches the query optimizer component of the system uses additional metadata in order to generate such an execution strategy involving sideways data movement and distributed federated tables, this 
Regarding claim 7, Betawadkar-Norwood as modified by Zuzarte teach all claimed limitations as set forth in rejection of claim 6, further teach wherein the metadata includes keys of the second table (Betawadkar-Norwood teaches the query optimizer component of the system uses additional metadata in order to generate such an execution strategy involving sideways data movement and distributed federated tables, this additional metadata includes ‘server group’, ‘distribution function’, and ‘partitioning key’, which together define a distributed federated table to optimizer component, pargraph [0033]-[0034], [0036]-[0037], noted, the partitioning key is interpreted as keys of the second table). 
As per claims 11, this claim is rejected on grounds corresponding to the arguments given above for rejected claims 1 and is similarly rejected; noted, Betawadkar-Norwood teaches a system for performing the steps (Fig. 2, paragraph [0041]).
As per claims 16-17, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 6-7 respectively and are similarly rejected.

Claims 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Betawadkar-Norwood et al. (U.S. Pub. No. 2009/0234799 A1) in view of Zuzarte et al. (U.S. Patent No. 7,593,931 B2), further in view of Conradi et al. (U.S. Pub. No. 2018/0101572 A1).
Regarding claim 2, Betawadkar-Norwood as modified by Zuzarte teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein performing the action to preemptively improve availability of a second table comprises: defining, by the premise computing platform, an indexing operation of the second table. 

It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein performing the action to preemptively improve availability of a second table comprises: defining, by the premise computing platform, an indexing operation of the second table into federated database systems of Betawadkar-Norwood.
Motivation to do so would be to include wherein performing the action to preemptively improve availability of a second table comprises: defining, by the premise computing platform, an indexing operation of the second table to address issue with heterogeneous structure cannot be processed with a simple Structured Query Language (SQL) statement (Conradi, paragraph [0002], line 5-7).
Regarding claim 3, Betawadkar-Norwood as modified by Zuzarte teach all claimed limitations as set forth in rejection of claim 1, but do not explicitly disclose wherein performing the action to preemptively improve availability of a second table comprises: defining, by the premise computing platform, a database view referencing the second table. 
Conradi teaches: wherein performing the action to preemptively improve availability of a second table comprises: defining, by the premise computing platform, a database view referencing the second table (Conradi, Fig. 8 illustrates the view of results referencing second table PurchaseRequisition).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein performing the action to preemptively improve 
Motivation to do so would be to include wherein performing the action to preemptively improve availability of a second table comprises: defining, by the premise computing platform, a database view referencing the second table to address issue with heterogeneous structure cannot be processed with a simple Structured Query Language (SQL) statement (Conradi, paragraph [0002], line 5-7).
As per claims 12-13, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 2-3 respectively and are similarly rejected.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Betawadkar-Norwood et al. (U.S. Pub. No. 2009/0234799 A1) in view of Zuzarte et al. (U.S. Patent No. 7,593,931 B2), further in view of Conradi et al. (U.S. Pub. No. 2018/0101572 A1) and Mouhiuddin et al. (U.S. Pub. No. 2011/0320433 A1).
Regarding claim 4, Betawadkar-Norwood as modified by Zuzarte teach all claimed limitations as set forth in rejection of claim 3, but do not explicitly disclose presenting a representation of the database view to a user from which the first query was received.
Conradi teaches: presenting a representation of the database view to a user from which the first query was received (Conradi, paragraph [0034]-[0035], [0051]-[0052], Fig. 8 illustrates the view of results  based on received query).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include presenting a representation of the database view to a user from which the first query was received into federated database systems of Betawadkar-Norwood.

Betawadkar-Norwood as modified by Zuzarte and Conradi do not explicitly disclose: receiving user interaction with the representation of the database view; and in response to the user interaction, creating the database view on the premise computing platform. 
Mouhiuddin teaches: receiving user interaction with the representation of the database view (Fig. 2, 3 and 5, paragraph [0024], [0028]-[0032], selecting an existing baseview for the purpose of adding fields from another baseview); and in response to the user interaction, creating the database view on the premise computing platform (Fig. 3 and 5, paragraph [0024], [0028]-[0032], selecting an existing baseview for the purpose of adding fields from another baseview; the user select more from baseview2 for adding the baseview1 then select save option to save to a library).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include receiving user interaction with the representation of the database view; and in response to the user interaction, creating the database view on the premise computing platform into federated database systems of Betawadkar-Norwood.
Motivation to do so would be to include receiving user interaction with the representation of the database view; and in response to the user interaction, creating the database view on the premise computing platform such that it is desirable for users to be able to gather and collect relevant data in a generally automated fashion and share such data (Mouhiuddin, paragraph [0002], line 6-8).
As per claim 14, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 4 and is similarly rejected.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Betawadkar-Norwood et al. (U.S. Pub. No. 2009/0234799 A1) in view of Zuzarte et al. (U.S. Patent No. 7,593,931 B2), Conradi et al. (U.S. Pub. No. 2018/0101572 A1) and Mouhiuddin et al. (U.S. Pub. No. 2011/0320433 A1), further in view of Fuglsang et al. (U.S. Pub. No. 2015/0278314 A1).
Regarding claim 5, Betawadkar-Norwood as modified by Zuzarte, Conradi and Mouhiuddin teach all claimed limitations as set forth in rejection of claim 4, further teach receiving, by the unified access layer, a second query referencing the second table (Betawadkar-Norwood, paragraph [0021], Fig. 2 the federation server execute a second subquery on DB for z Series source server contained Sales US data table) but process, by the premise computing platform, the second query by translating the second query to reference the database view.
Fuglsang teaches:  process, by the premise computing platform, the second query by translating the second query to reference the database view (paragraph [0070], translating the user query into a search query using the class object and running the search query against the database view; also see paragraph [0080]).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include process, by the premise computing platform, the second query by translating the second query to reference the database view into federated database systems of Betawadkar-Norwood.
Motivation to do so would be to include processing, by the premise computing platform, the second query by translating the second query to reference the database view to overcome 
As per claim 15, this claim is rejected on grounds corresponding to the arguments given above for rejected claim 5 and is similarly rejected.
Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Betawadkar-Norwood et al. (U.S. Pub. No. 2009/0234799 A1) in view of Zuzarte et al. (U.S. Patent No. 7,593,931 B2), further in view of DAS et al. (U.S. Pub. No. 2016/0350371 A1).
Regarding claim 8, Betawadkar-Norwood as modified by Zuzarte teach all claimed limitations as set forth in rejection of claim 7, but does not explicitly disclose: computing statistical information describing the second table. 
DAS teaches: computing statistical information describing the second table (collecting statistic information such as a database table, column, partition, index, etc., statistics on tables and columns can be categorized as logical or physical, such logical statistics may include, among other things: the number of rows, average row length, column histogram, and column minimum and maximum values and number of distinct values in the column, paragraph [0062]-[0063], noted, the statistics on tables and columns are interpreted as statistical information describing the second table).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include computing statistical information describing the second table into federated database systems of Betawadkar-Norwood.

Regarding claim 9, Betawadkar-Norwood as modified by Zuzarte and DAS teach all claimed limitations as set forth in rejection of claim 8, further teach wherein the statistical information includes at least one of: mean, median, standard deviation, maximum and minimum for columns of the second table, and cardinality (DAS teaches statistics on tables and columns can be categorized as logical or physical, such logical statistics may include, among other things: the number of rows, average row length, column histogram, and column minimum and maximum values and number of distinct values in the column, paragraph [0062]-[0063], noted, column minimum and maximum values and number of distinct values in the column which is interpreted as maximum and minimum for columns of the second table). 
Regarding claim 10, Betawadkar-Norwood as modified by Zuzarte and DAS teach all claimed limitations as set forth in rejection of claim 9, further teach wherein the statistical information includes one or more histograms of one or more columns of the second table (DAS, paragraph [0062]-[0063], statistics on tables and columns can be categorized as logical or physical, such logical statistics may include, among other things: the number of rows, average row length, column histogram, and column minimum and maximum values and number of distinct values in the column, noted, column histogram is interpreted as one or more histograms of one or more columns of the second table).
As per claims 18-20, these claims are rejected on grounds corresponding to the arguments given above for rejected claims 8-10 respectively and are similarly rejected.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Betawadkar-Norwood et al. (U.S. Pub. No. 2009/0234799 A1) in view of Zuzarte et al. (U.S. Patent No. 7,593,931 B2), further in view of Mishra et al. (U.S. Pub. No. 2017/0193014 A1).
Regarding claim 21, Betawadkar-Norwood as modified by Zuzarte teach all claimed limitations as set forth in rejection of claim 17, but do not explicitly disclose: wherein the statistical information includes, for each column of the second table, top k most frequently occurring values of each column, where k is a predetermined integer.
Mishra teaches: wherein the statistical information includes, for each column of the second table, top k most frequently occurring values of each column, where k is a predetermined integer (paragraph [0020], [0032], skew statistic such as high mode frequency of columns of interest in selecting tables to join; the plan can be dynamically adjusted during the join of multiples based on skew statistic such as skew statistic with skew value of X).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the statistical information includes, for each column of the second table, top k most frequently occurring values of each column, where k is a predetermined integer into federated database systems of Betawadkar-Norwood.
Motivation to do so would be to include wherein the statistical information includes, for each column of the second table, top k most frequently occurring values of each column, where k is a predetermined integer to address issue with finding the actual skew values in a parallel system without doing an aggregation can be expensive in terms of processing time and processor overhead (Mishra, paragraph [0016], line 4-6).

Regarding claim 22, Betawadkar-Norwood as modified by Zuzarte teach all claimed limitations as set forth in rejection of claim 17, but do not explicitly disclose wherein the statistical information includes at least one of outliers, statistical distribution characterization, and one or more heuristics for at least one of continuous and categorical data.
Mishra teaches: wherein the statistical information includes at least one of outliers, statistical distribution characterization, and one or more heuristics for at least one of continuous and categorical data (paragraph [0011], [0032], skewness can be a statistical term that refer to row distribution on access module processor, the plan can be dynamically adjusted during the join of multiples based on skew statistic).
It would have been obvious to one of ordinary skill in art before the effective filing date of the claim invention to include wherein the statistical information includes at least one of outliers, statistical distribution characterization, and one or more heuristics for at least one of continuous and categorical data into federated database systems of Betawadkar-Norwood.
Motivation to do so would be to include wherein the statistical information includes at least one of outliers, statistical distribution characterization, and one or more heuristics for at least one of continuous and categorical data to address issue with finding the actual skew values in a parallel system without doing an aggregation can be expensive in terms of processing time and processor overhead (Mishra, paragraph [0016], line 4-6).
Response to Arguments
Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of the new ground(s) of rejection (See new reference of Zuzarte).
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEN HOANG whose telephone number is (571)272-8401. The examiner can normally be reached M-F 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/KEN HOANG/Examiner, Art Unit 2168           

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168